

116 HRES 391 IH: Supporting the goals and ideals of National Gun Violence Awareness Weekend and National Gun Violence Awareness Month.
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 391IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Ms. Kelly of Illinois submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the goals and ideals of National Gun Violence Awareness Weekend and National Gun
			 Violence Awareness Month.
	
 Whereas, in the United States each year, more than— (1)36,000 individuals are killed and 100,000 individuals are injured by gunfire;
 (2)12,000 individuals are killed in homicides involving firearms; (3)22,000 individuals commit suicide by using firearms; and
 (4)500 individuals are killed in unintentional shootings; Whereas, since 1968, more individuals have died from guns in the United States than have on the battlefields of all the wars in the history of the United States;
 Whereas, by one count, in 2018 in the United States, there were— (1)340 mass shooting incidents in which not fewer than 4 people were killed or wounded by gunfire; and
 (2)103 incidents in which a gun was fired in a school or college; Whereas gun violence typically escalates during the summer months;
 Whereas nearly 2,900 children and teens are killed by gun violence every year; Whereas, every 70 minutes, one person in the United States under the age of 25 dies because of gun violence;
 Whereas more than 6,300 of such persons die annually, including Hadiya Pendleton, who, in 2013, at age 15, was killed while standing in a Chicago park;
 Whereas, on the first weekend of June to recognize Hadiya Pendleton’s 22nd birthday, people across the United States will recognize National Gun Violence Awareness Weekend and wear orange in tribute to Hadiya, other victims of gun violence, and their loved ones; and
 Whereas June 2019 would be an appropriate month to designate as National Gun Violence Awareness Month: Now, therefore, be it  That the House of Representatives—
 (1)supports— (A)the goals and ideals of National Gun Violence Awareness Month; and
 (B)the goals and ideals of National Gun Violence Awareness Weekend in remembrance of the victims of gun violence; and
 (2)calls on the people of the United States to— (A)promote greater awareness of gun violence and gun safety;
 (B)wear orange, the color that hunters wear to show they are not targets, on National Gun Violence Awareness Weekend;
 (C)concentrate heightened attention on gun violence during the summer months, when gun violence typically increases; and
 (D)bring citizens and community leaders together to discuss ways to make communities safer. 